MEMORANDUM**
Gregory Poke appeals his conviction by guilty plea and sentence for three counts *734of bank robbery in violation of 18 U.S.C. § 2113(a). Poke’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw based on counsel’s failure to discover any arguable issues for review. Poke did not file a pro se supplemental brief. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84,109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issues.
We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.